John A. Cocklereece, Jr.
jcocklereece@belldavispitt.com
1 336.714.4123

F $36.722.6558

Mr. Andrew Baxter
Mr. Jason Grove
Mr. Charles Hogan

  

a
Bell-Davis- Pitt

Attorneys and Counselors, at Law

WINSTON-SALEM, NORTH CAROLINA
336.722.3700

December 20, 2018

10640 Iron Bridge Road, Suite 2B

Jessup, MD 20794

Mr. Charles C, Hogan

314 Ponte Vedra Blvd.
Ponte Vedra Beach, FL 32082

Mr. Andrew S., Baxter

84 Long Creek Drive

Stevensville, MD 21666

MAILING ADDRESS
PO Box 21029
Winston-Salem, NC
27120-1029

RE: Kevin Yarbrough vs. Building Maintenance Services, LLC and Surface Logic, LLC
18 CVS 004270

Dear Gentlemen:

I have been served as registered agent for Building Maintenance Services, LLC a Summons and
Complaint (attached) in connection with the above-referenced lawsuit. You are required to file an Answer
with the Durham County Clerk of Superior Court within 30 days of December 20, 2018 (the date I was
served), Iam sending this to you to handle and will take no further action unless J hear from you otherwise
and agree to representation.

JAC/ssl
Enclosures

#7375251

Case 1:19-cv-00098-TDS-JLVWY Document 1-1 Filed 01/18/19

Sincerely,

 

EXHIBIT

A

 

Century Plaza Building, 100 N. Cherry St., Suite 600. Winston-Salem, NC 27101
Carillon Building, 227 West Trade St., Suite 1800 Charlotte, NC 28202

Paqe 1 of 31

 

 
December 20, 2018
Page 2

bec: Mr, Bryan Starnes for Western NC DME, LLC, w/enclosure
(via email bstarnes@affinitylivinggroup.com)

Case 1:19-cv-00098-TDS-JLW/ Document 1-1 Filed 01/18/19 Pane 2? of 31

 

 
- 1s cvso 04279
STATE OF NORTH CAROLINA >” No.

 

in The General Court-Of Justice
[1] District Superior Court Division

 

Durham :

 

Name Of Plaintiff

 

 

 

Kevin Yarbrough

Address CIVIL SUMMONS

1513 B. Geer Street, Durham, NG27A04, py yy CIALIAS AND PLURIES SUMMONS (ASSESS FEE)
Cily, Stale, Zip oT Es

Durham, NC 27704 ,

 

VERS USNs :

  

G.S. 1A-1, Rules 3 and 4

 

Name Of Defendant(s) ray
Building Maintenance ServicesfLLC _ ome
Surface Logic, LLC

Date Original Summons issued

 

Date(s) Subsequent Summons(es) Issued

 

To Each Of The Defendant(s) Named Below:

 

 

Name And Address Of Defendant { Name And Address Of Defendant 2

Building Maintenance Services, LLC Surface Logic, LLC

c/o Bell, Davis & Pitt, P.A., Registered Agent c/o The Corporation Trust Company, Registered Agent
100 North Cherry Street, Suite 600 Corporation Trust Center

Winston Salem, NC 27101 1209 Orange Street, Wilmington, DE 19801

 

IMPORTANTI You have been sued! These papers are legal documents, DO NOT throw these papers out!
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possible, and, if needed, speak with someone who reads English and can translate these papers!

iIMPORTANTE! jSe ha entablado un proceso civil en su contra! Estos Papeles son documentos legales.
iNO TIRE estos papeles!

Tiene que contestar a mas tardar en 30 dias. ;|Puede querer consultar con un abogado lo antes posible

acerca de su caso y, de ser hecesario, hablar con alguien que lea inglés y que pueda traducir estos
documentos!

A Civil Action Has Been Commenced Against You!
You are notifled to appear and answer the complaint of the plaintiff as follows:

1, Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
served, You may serve your answer by delivering a.copy to the plaintiff or by mailing it to the plaintiff's last known address, and

2. File the original of the written answer with the Clerk of Supetior Court of the county named above,
If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.

 

 

 

 

Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff Date issued Time; \ .
Brandon S. Atwater DEC 1 7 8 4 c aS Clam es? M
Atwater Law PLLC Signature BT veadn enti. Mt) Sk
. . pa Pe Hotmat tiny ¢ PDs cde on dh
400 West Main Street, Suite 612 Elzabalsy TAO -B i rat

Durham, NC 27701 eh penuy ese [-] Assistant csc [_] Clerk OF Superior Court

 

 

Date Of Endorsement Time

(_] ENDORSEMENT (ASSESS FEE) [Jam []pm
This Summons was originally issued on the date indicated
above and returned not served, At the tequest of the plaintiff,
the time within which this Summons must be served {s
extended sixty (60) days,

 

 

Signature

 

[_] Deputy csc [_] Assistant csc [_] Clerk Of Superior Court

 

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most eases where the amount in controversy is $26,000 or

less are heard-by an arbitrator before a Irial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
$0, what procedure Is to be followed.

(Over)
AOC-CV-100, Rev. 4/18 & /
© 2018 Administrative Office of the Courts D EG 2 0 2018

 

Case 1:19-cv-00098-TDS-JLW/ Document 1-1 Filed 01/18/19 Pane 32 of 31

 

 

 

 

 

 
is cvsd04270

STATE OF NORTH CAROLINA c j= pIN THE GENERAL COURT OF JUSTICE
r= § 1 t, SUPERIOR COURT DIVISION

DURHAM COUNTY : FILE NO,
Hl DEC 17 Po 23

|

5

Peon es

Use my PTS
DURE LAR Uh, tka

BY

 

—

|
i
|
i
|

KEVIN YARBROUGH,

COMPLAINT

Plaintiff, (JURY TRIAL DEMANDED)

BUIDLING MAINTENANCE SERVICES, LLC; and
SURFACE LOGIC, LLC

Defendants.

1
eee eee eet et See et et |
3

 

NOW COMES Plaintiff, Kevin Yarbrough, by and through undersigned counsel, complaining
of Defendant and alleges as follows:

1. Plaintiff Kevin Yarbrough (hereinafter “Yarbrough”) is a resident and citizen of Durham,
North Carolina,

2. Defendant Building Maintenance Services LLC (hereinafter “BMS”) is a foreign
corporation incorporated under the laws of the State of Maryland.

3, Defendant Surface Logic LLC (hereinafter “Surface Logic”) is a foreign corporation
incorporated under the laws of the State of Deleware.

4. Upon information and belief, Defendant BMS is a division of Defendant Surface logic.

5. Upon information and belief, Defendant BMS is a wholly owned subsidiary of Defendant
Surface Logic.

6. Upon information and belief, Defendant Surface Logic and Defendant BMS operate out

of the same principal office.

Case 1:19-cv-00098-TDS-JLW/ Document 1-1 Filed 01/18/19 Page 4 of 31

 
7, Upon information and belief, Defendant Surface Logic and Defendant BMS share
common management.

8, Upon Information and belief, Defendant Surface Logic provides personnel, payroll,
management, staff training services to Defendant BMS.

9, Upon information and belief, Surface Logic has ultimate authority for most, if not all, of
Defendant BMS’ human resources/personnel decisions (e.g., hiring, firing, demotions,
etc.)

10, For the purpose of this Complaint, Defendant Surface Logic and Defendant BMS are one
and the same.

11. This matter arises out of Plaintiff's employment with Defendant BMS.

12. This matter arises out of Plaintiff's employment with Defendant Surface Logic,

13. Atall relevant times, Plaintiff was an at-will employee of Defendant BMS.

14, Atall relevant times, Plaintiff was an at-will employee of Defendant Surface Logic.

15, On or about April 45, 2018, Plaintiff filed a charge of discrimination against Defendants
with the Equal Employment Opportunity Commission (hereinafter “EEOC”) alleging,
among other things, discrimination based on disability in violation of the Americans with
Disability Act (ADA).

16. On December 11, 2018, Plaintiff, through his counsel, received a Dismissal and Notice of
Rights to sue from the EEOC, informing Plaintiff that he was being issued a Notice of
Right to Sue.

17. Prior to December 11, 2018, neither Plaintiff nor his counsel had received a copy of the

Dismissal and Notice of Rights.

Case 1:19-cv-00098-TDS-JLW/ Document 1-1 Filed 01/18/19 Pane 5 of 31

 

 
18. This action has been filed within ninety (90) days of Plaintiff's receipt of the above-
referenced notice from the EEOC,

This matter arose in Durham County, North Carolina,

FACTUAL ALLEGATIONS

19. Plaintiff is a veteran of the United States Military.

20. Plaintiff served approximately fifteen (15) years active duty in the United States Military.

21, While in the United State Military, Plaintiff served three tours of active combat.

22. Plaintiff was honorably discharged from the military.

23. Plaintiff has been medically diagnosed by medical professionals at the Veterans
Administration with Post Traumatic Stress Disorder (PTSD) related to his military
combat service. |

24, The Veterans Administration determined that Plaintiff has a fifty percent (50%) disability
as a result of service related PTSD condition,

25. Despite Plaintiff's disability, Plaintiff is both willing and able to work with reasonable
accommodations,

26. On or about April 26, 2016, Plaintiff was hired to work as a Canine Handler for
Defendant BMS.

27. Prior to accepting employment with Defendant BMS, Plaintiff informed defendants of his
disability,

28. On or about January 16, 2018, Plaintiff emailed Defendants’ management to make them
aware of an issue that he was having with another employee which Plaintiff found to be

very stressful, Moreover, Plaintiff expressed that he was trying to deal with the situation;

Case 1:19-cv-00098-TDS-JLW/ Document 1-1 Filed 01/18/19 Pane 6 of 31

 
however, expressed that he felt that, due to his military service related medical
condition/disability, he was having difficulty resolving the issue in an appropriate manner
on his own.

29, Plaintiff went on to ask Defendant employer’s management to accommodations with
respect to his medical condition/disability.

30. Rather than making reasonable accommodations, the Employer’s Human Resources
Manager, Ms. Stephanie Pingel, terminated Plaintiff.

31. In the termination letter that Ms. Pingel sent Plaintiff, she indicated that Plaintiff was
terminated for communicating a threat via email regarding a fellow employee.

32. Plaintiff did not make a threat against a fellow employee. Rather, Plaintiff simply asked
for accommodations related to his military service related medical condition/disability.

33. Defendants’ proffered reasons for Plaintiff's discharge are pre-textual.

34, Ms. Pingel has corresponded with Plaintiff using the following email address:
Stephaniepingel@sufacelogic.com

35. Defendant is a covered employer under the Family and Medical Leave Act.

36. Plaintiff was eligible for leave under FMLA.

37. Defendant knew or should have known Plaintiff's military service related PTSD medical
condition/disability was a qualifying medical condition under FMLA.

38. Defendant failed to advise Plaintiff of his rights under FMLA.

39, Had Defendant made Plaintiff aware of his rights under FMLA rather than simply
terminating Plaintiff, Plaintiff may have been able to seek and obtain services, perhaps
through the Veterans Administration, which would have allowed Plaintiff to better cope

with the stress that he was experiencing in the work environment.

Case 1:19-cv-00098-TDS-JLW/ Document 1-1 Filed 01/18/19 Pane 7 of 31
40. Upon information and belief, Ms. Pingel is an employee of Defendant Surface Logic.

41, Upon information and belief, Ms. Pingel is also an employee of Defendant BMS.

42, Atall relevant times, Ms. Pingel acted within the scope of her employment with
Defendant Surface Logic.

43. Atall relevant times, Ms. Pingel acted in furtherance of the interest of Defendant Surface
Logic.

44, Atall relevant times, Ms. Pingel acted within the scope of her employment with
Defendant BMS

45. Atall relevant times, Ms. Pingel acted in furtherance of the interest of Defendant BMS.

46. Defendant Surface Logic is liable for the acts and omissions of Ms. Pingel under the
doctrine of Respondent Superior.

47. Defendant BMS is liable for the acts and/or omissions of Ms. Pingel under the doctrine of
Respondent Superior.

48. The individual(s) who terminated Plaintiff was employed by Defendants,

49. The individual(s) who terminated Plaintiff was acting within the scope of their
employment with Defendants and in furtherance of Defendants’ interest. .

50. Upon information and belief, Defendant BMS employs in excess of five hundred
employees.

51. Upon information and belief, Defendant Surface Logic employs in excess of five hundred
employees,

52. Upon information and belief, Defendants employ at least 50 employees with a 75 mile

radius of the location where Plaintiff worked.

Case 1:19-cv-00098-TDS-JLW/ Document 1-1 Filed 01/18/19 Pane 8 of 31
FIRST CLAIM FOR RELEIF; DEEFENDANT IS LIABLE FOR DISCRIMINATION

53.

34.

55.

56.
57,
58,

IN VIOLATION THE UNIFORMED SERVICES EMPLOYMENT AND
REEMPLOYMENT RIGHTS ACT, 38 U.S.C, § 4301 ET SEQ. (“USERRA”)

The allegations contained in all of the foregoing paragraphs are te-alleged and are
incorporated herein by reference as if fully set forth.

USERRA prohibits discrimination against persons who have served in the uniformed
services.

Defendant denied Plaintiff retention in employment on the basis of a medical condition
incurred in the performance of Plaintiff's service in the United States Military. Moreover,
Plaintiffs military service related disability was a motivating factor in the employer's
action to terminate Plaintiffs employment.

Based on the foregoing, Defendant violated USERRA.

Defendants’ failure to comply with the provisions of USERRA was willful and wanton.
As a direct and proximate cause of Defendant’s discrimination against Plaintiff with
respect to Plaintiff's military service related disability, Plaintiff has suffered damages in

the form of lost wages, lost benefits, and other damages to be proven at trial.

SECOND CLAIM FOR RELEIF: DEEFENDANTS IS LIABLE FOR VIOLATION OF

59.

60.

THE FAMILY AND MEDICAL LEAVE ACT
The allegations contained in all of the foregoing paragraphs are re-alleged and are
incorporated herein by reference as if fully set forth.
Defendants failed to provide Plaintiff with notice of his eligibility status and rights and

responsibilities under the FMLA as required under the law.

Case 1:19-cv-00098-TDS-JLW/ Document 1-1 Filed 01/18/19 Paaqe 9 of 31
61.

62.
63.

64,

65.

66.

67,

Defendants failed to provide Plaintiff with notice of his rights under FMLA was an
attempt by Defendants interfere with, restrain, and/or or deny Plaintiff's his rights under
FMLA.

Based on the foregoing, Defendant violated FMLA.

With respect to Defendants’ violation of FMLA, Defendants did not act in good faith and
did not have reasonable grounds for believing that their act(s) or omission(s) were not
violations.

As a direct and proximate cause of Defendant’s employment discrimination against
Plaintiff with respect to FMLA, Plaintiff has suffered damages in the form of lost wages,

lost benefits, and other damages to be proven at trial.

THIRD CLAIM FOR RELEIF: DEEFENDANT IS LIABLE FOR WRONGFUL

DISCHARGE IN VIOLATION OF PUBLIC POLICY AS ARTICULATED IN
N.C.GS. § 127B-10. et Seq,

The allegations contained in all of the foregoing paragraphs are re-alleged and are
incorporated herein by reference as if fully set forth.
It is the public policy of the State of North Carolina, as expressed in G.S. § 127B-10, et
Seq,, that “[Military personnel in North Carolina vitally affect the general economy of
this State and that it is in the public interest and public welfare to ensure that no
discrimination against military personnel is practiced by any business.
It is further the public policy of the State of North Carolina as articulated in G.S. § 127B-
11 that, “No member of these military forces shall be prejudiced or injured by any

person, employer, officer or agent of any corporation, company or firm with respect to

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 10 of 31
their employment, position or status or denied or disqualified for employment by virtue
of their membership or service in the military forces of this State or of the United States.

68. In the present case, Defendants discriminated against Plaintiff by terminating his
employment due to having asked for reasonable accommodations with respect to his
military service related disability,

69. As a direct and proximate cause of Defendant’s employment discrimination against
Plaintiff with respect to his military service related disability, Plaintiff has suffered
damages in the form of lost wages, lost benefits, and other damages to be proven at trial.

FOURTH CLAIM FOR RELEIF: DEFENDANT IS LIABLE FOR WRONGFUL
DISCHARGE IN VIOLATION OF THE PUBLIC POLICY AS EXPRESED IN
THE EQUAL EMPLOYMENT PRACTICES ACT, N.C.G.S. § 143-422.L. et Seq.

70. The allegations contained in all of the foregoing paragraphs are re-alleged and are
incorporated herein by reference as if fully set forth.

71. It is the public policy of the State of North Carolina, as expressed in N.C.G.S. § 143-
422.2(a), that, “It is the public policy of this State to protect and safeguard the right and
opportunity of all persons to seek, obtain and hold employment without discrimination or
abridgement on account of race, religion, color, national origin, age, sex or handicap by
employers which regularly employ 15 or more employees.”

72, Itis further the public policy of the State of North Carolina, as expressed in N.C.G.S. §
143-422.2(b) that, “It is recognized that the practice of denying employment opportunity
and discriminating in the terms of employment foments domestic strife and unrest,
deprives the State of the fullest utilization of its capacities for advancement and

development, and substantially and adversely affects the interests of employees,

employers, and the public in general.”

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 11 of 31

 
73. In the present case, Defendants discriminated against Plaintiff with respect to his military
service related disability (ie., handicap)

74. Asa direct and proximate cause of Defendants’ discrimination of Plaintiff based on his
military related disability (i.e., his “handicap”), Plaintiff has suffered damages, including,
but not limited to, lost salary, lost wages, lost benefits, emotional distress, and other
damages to be proven at trial.

FIFTH CLAIM FO RELEIF: DEFENDANT IS LIABLE FOR WRONGFUL
DISCHARGE IN VIOLATION OF PUBLIC POLICY AS EXPRESSED IN THE
PERSONS DISABILITIES PROTECTION ACT N.C.G.S. § 168A-2 et Seq.

75. The allegations contained in all of the foregoing paragraphs are re-alleged and are
incorporated herein by reference as if fully set forth.

76. Itis the public policy of the State of North Carolina, as expressed in N.C.G.S. § 168A-2,
that “the practice of discrimination based upon a disabling condition is contrary to the
public interest and to the principles of freedom and equality of opportunity; the practice
of discrimination on the basis of a disabling condition threatens the rights and proper
privileges of the inhabitants of this State; and such discrimination results in a failure to
realize the productive capacity of individuals to their fullest extent.”

77, Inthe present case, Defendants, through their agent(s), including but not limited to Ms.
Pingel, discriminated against Plaintiff with respect to his disability and his request for
accommodations related to said disability.

78. Asa direct and proximate cause of Defendants discrimination of Plaintiff based on his
disability, Plaintiff has suffered damages, including, but not limited to, lost salary, lost

wages, lost benefits, emotional distress, and other damages to be proven at trial.

Case 1:19-cv-00098-TDS-JLW/ Document:1-1 Filed 01/18/19 Pane 12 of 31

 
SIXTH CLAIM FOR RELIEF: DEFENDANTS ARE LIABLE
FOR PUNITIVE DAMAGES UNDER N.C.GS, § 1D-1

79, The allegations contained in all of the foregoing paragraphs are re-alleged and are
incorporated herein by reference as if fully set forth,

80. With respect to all acts and/or omissions complained of, Defendants acted willfully and
wantonly.

81. Upon information and belief, with respect to all acts and/or omissions complained of the
officers, board of directors, and/or managers of defendants participated in or condoned

the conduct constituting the aggravating factor giving rise to punitive damages.

10

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 13 of 31

 
PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

55,

56.
37.

58.
59,
60,
61.

That Plaintiff from defendants compensatory, liquidated, treble, and punitive damages in
excess of $25,000.00

That defendant be held jointly and severally liable.

That the costs of this action, including pre-judgment interest and post-judgment be taxed
against defendants

Litigation expenses;

Attorney fees;.

That all issues of fact be tried by a jury; and

Such other and further relief as the Court shall deem just and proper.

This the 17" day of December, 2018.

 

randon S, Atwater ‘7
Counsel for Plaintiff
North Carolina Bar No. 41786
Atwater Law PLLC
400 West Main Street
Suite 612
b.atwater@atwaterlaw.com
Durham, NC 27701
Tel: (919) 530-1090
Direct: (919) 251-6126
Fax; (919) 530-1091

1

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 14 of 31

 

 

 

 
OT sodeg [elo],
AXOCINTAA
mt COTSAU

WAINSO WHITAT Sdh >

:
Spat

tie

CT SOP CUSTOMER SERVICE
2149923601 LOLBS LTR 1OF1

CY - MINNESOTA SOP TRAM
6815 SAUKVITW DR
SAINT CLOUD. MN 56303

SHIP TO:
DAVID HECHT
4103792400
SURPACE LOGIC, LLC
10640 TRON BRIDGE ROAD
SUITE 213
JESSUP MD 20794

 

 

 

 

i
Re ara 79 8
Ya] MD 207 9-13 |:
“te oh
aeeyee “Ky
a. Se oe
See ns pe -
UPS NEXT DAY AIR
TRACKING #: 1Z X21 278 01 3216 7497
g
tr

| il

BILCING: P/P
DESC: SOP Documents

Reference No.1: SOP/ 24011 30/S34634608/C'P SOP Gusto [i SS
ML UIT AAS 04.08 TOES eeereterediee reno FA

 

 

 

OL EZIS Sd FOMNPH SIO AA 72

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 15 of 31
UPS

 

Tracking #s — 12X212780132167497
Created By: Neetu Kumari

Created Ons 12/26/2018 10:55 PM

CT Corporation

 

Recipient | David Hecht

Tile: =

|

i

Customer: — Surface Logic, LLC

| Address: 10640 Iron Bridge Road
Email:  davidhecht@surfacelogic.com
|

Phone: 410-379-2400

 

Package Type; Envelope

Items shipped:

 

Log # Case #

 

Entity Name

 

 

934634608 ___ 18CVS004270

i

Surface Logic, LLC

 

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 16 of 31

 
 

CT Corporation

TO: David Hecht
Surface Logic, LLC

Service of Process

Transmittal
12/26/2018
CT Log Number 534634608

10640 Iron Bridge Road, Suite 213

Jessup, MD’20794

RE: Process Served in Delaware

FOR: Surface Logic, LLC (Domestic State: DE)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

BDOCUMENT(S) SERVED:

COURTIAGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

TELEPHONE:

Kevin Yarbrough, Pitf. vs. Building Maintenance Services, LLC and Surface Logic,
, Dfts.

SUMMONS, COMPLAINT, RETURN

Durham County Superior Court, NC
Case # 18CVS004270

Employee Litigation - Wrongful Termination + 04/26/2016
The Corporation Trust Company, Wilmington, DE

By Certified Mail-on 12/26/2018 postmarked on 12/17/2018
Delaware

WITHIN 30 DAYS

BRANDON S. ATWATER

Atwater Law PLLC

400 West Main Street

Suite 612

Durham, NC 27701

919-530-1090

SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780132167497
The Corporation Trust Company
1209 N Orange St

Wilmington, DE 19801-1720
302-658-7581

Page 1 of 1 / NK

Information displayed on this transmittal is for CT

Corporation's record keeping purposes only and is provided to

the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of.action, the’
amount of damages, the answer date, ar any information
contained in the docunients: themselves, Recipient. is
responsible for interpreting sald documents. and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents,

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 17 of 31
eae eee
5 g

 

 

Seances ha eh agli
eS BREA PAG
EER, aa

——— AN &

$7.62
Se be siete cane oc even” 7028 2240 OO0D 1b37 4150 DONTED -RasosHidensen20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATWATER LAW PLLC
400 West Hani STREET

SMES,
DUR OUENG 27701

_ Surface Logic, LLC
c/o The Corporation. Trust Company
Coporation Trust Center
4209 Orange Street

. Wilmington, DE 19804

emerge

[~ rhein eset ot — my
Mite

See ersten

“iy i i A ai

we te mm ew leew hag Le

 

ot

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 18 of 31
 

18 cys0 04270

 

 

 

 

 

 

 

 

File No,
STATE OF NORTH CAROLINA >
Durham i County : in The General Court Of Justice
(-] District Superior Court Division
Name Of Plaintiff fe
Kevin Yarbrough - | LL teow 2)
Address CIVIL SUMMONS
] : A “~s :

peepee Street, Durham, NC 27704 711) DEC {1 PU: 2 3 ALIAS AND PLURIES SUMMONS (ASSESS FEE)

ity, 1 Si
Durham, NC 27704 Dita an aah

VERSUS VY Mine UU, Goutp, GS. 1A-1, Rules. 3 and 4

Name Of Defendant(s) Oaia Original Summons issued
Building Maintenance Services, LLC BY cb 5

 

Surface Logic, LLC

 

Date(s) ‘Subsequent Summons(es) Issued

 

To Each Of The Defendant(s) Named Below:

 

 

Name And Address OF Defendant 1 Nama And Address Of Defendant 2

Building Maintenance Services, LLC Surface Logic, LLC

c/o Bell, Davis & Pitt, P.A., Registered Agent c/o The Corporation Trust Company, Registered Agent
100 North Cherry Street, Suite 600 Corporation Trust Center

Winston Salem, NC 27101 , ‘ 1209 Orange Street, Wilmington, DE 19801]

 

IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possible, and, if needed, speak with someone wha reads English and can translate these papers!

jIMPORTANTE! ;Se ha entablado un proceso civil en su contra! Estos papeles'son documentos legales.
4 |NO TIRE estos papeles!
Tiene qué contestar a mas tardar en 30 dias. ;Puede querer consultar con un abogado fo antes posible
acerca de su caso y, de ser necesario, hablar con alguien que lea inglés y que pueda traducir estos
documentos!

 

A Civil Action Has Been Commenced Against You!
You are notified to appear and answer the complaint of the plaintiff as follows:

1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
served. You may serve your answer by delivering a copy to the plaintiff or by-mailing it to the plaintiff's last known address, and

2. File the original of the written answer with the Clerk of Superior Court of the county named above,
if you fail to answer the complaint,.the plaintiff will apply to the Court for the relief demanded in the complaint.

 

 

 

Name And Address OF Plaintiif’s Attorney (if none, Address Of Plaintiff) Oate Issued Time di 1
Brandon S, Atwater DEC 1 7 2018 -AS (am em
Atwater Law PLLC Signature

 
 

400 West Main Street, Suite 612
Durham, NC 27701

 

Speonuy esc — (J Assistem cso

 

 

 

 

 

 

7
Date Of Endorsement Time
(_] ENDORSEMENT (ASSESS FEE) [ham (Jem
This Summons was originally issued on the date indicated Signature
above and returned not served. At the request of the plaintiff,
the time within which this Summons must be served is
extended sixty (60) days. [7] Deputy csc [C] Assistantcsc — [[] Clerk Of Superior Court

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs .in which most cases where the amount in controversy is $25,000 or
less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
so, what procedure is to be followed,

(Over)
AOC-CV-100, Rev. 4/18
© 2018 Administrative Office of the Courts

 

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 19 of 31

 
 

[ RETURNOF SERVICE |

 

| certify that this Summons and a copy of the complaint were received and served as follows:

 

DEFENDANT 1

 

Date Served Time Served Name Of Defendant

[Jam ("lpm

 

 

 

CI By delivering to the defendant named above a copy of the summons and complaint.

["] By leaving a copy of the-summons and complaint at the dwelling house or usual place of abode of the defendant named above with 4
person of suitable age and discretion then residing therein,

["] As the defendant is a corporation, service was effected by delivering.a copy of the summons and complaint to the person named
below.

 

Name And Address Of Persan With Wham Copies Left (if corporation, give tile:of person copies left with)

 

 

[.] Other manner of service (specify)

 

[("] Defendant WAS NOT served for the following reason:

 

DEFENDANT 2

 

Date Served Time Served Name Of Defendant

[jaw (lpm

 

 

 

(_] By delivering to the defendant named above.a copy of the summons and complaint.

L_] By leaving a copy of the summons and complaint at the dweiling house or usual place of abode of the defendant named above with a
person of.suitable age and discretion then residing therein.

({] As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
below.

 

Name And Address Of Person With Wham Copies Left (if corporation, give lille of person copies left with)

 

 

["] Other manner of service (specity)

 

["] Defendant WAS NOT served for the following reason:

 

 

 

Service Fee Paid Signature Of Depuly Sheriff Making Return
$

Date Received ' Name Of Sherif (type or print)

Date Of Retum Counly Of Sheriff

 

 

 

AOQC-CV-100, Side Two, Rey, 4/18
© 2018 Administrative Office of the Courts

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 20 of 31
 

18 cvs004270

STATE OF NORTH CAROLINA = ro IN THE GENERAL COURT OF JUSTICE
eb eke SUPERIOR COURT DIVISION
DURHAM COUNTY FILENO.

ag » DEC 1] Pt 23

 

 

DURHAG C2, Ute.
BY Zs
KEVIN YARBROUGH,
- COMPLAINT
Plaintiff, (JURY TRIAL DEMANDED)

BUIDLING MAINTENANCE SERVICES, LLC; and
SURFACE LOGIC, LLC

Defendants,

ee eet see net ne ee ae ae Shean tt

 

NOW COMES Plaintiff, Kevin Yarbrough, by and through undersigned counsel, complaining
of Defendant and alleges as follows:

1, Plaintiff Kevin Yarbrough (hereinafter “Yarbrough”) is a resident and citizen of Durham,
North Carolina.

2. Defendant Building Maintenance Services LLC (hereinafter “BMS”) is a foreign
corporation incorporated under the laws of the State of Maryland.

3. Defendant Surface Logic LLC (hereinafter “Surface Logic”) is a foreign corporation
incorporated under the laws of the State of Deleware.

4, Upon information and belief, Defendant BMS is a division of Defendant Surface logic.

5, Upon information and belief, Defendant BMS is a wholly owned subsidiary of Defendant
Surface Logic.

6, Upon information and belief, Defendant Surface Logic and Defendant BMS operate out

of the same principal office.

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 21 of 31

 
 

7, Upon information and belief, Defendant Surface Logic and Defendant BMS share
common management.

8 Upon Information and belief, Defendant Surface Logic provides personnel, payroll,
management, staff training services.to Defendant BMS.

9, Upon information and belief, Surface Logic has ultimate authority for most, if not all, of
Defendant BMS’ human resources/personnel decisions (¢.g., hiring, firing, demotions,
etc.) |

10. For the purpose of this Complaint, Defendant Surface Logic and Defendant BMS are one
and the same. |

11. This matter arises out of Plaintiff's employment with Defendant BMS.

12. This matter arises out of Plaintiff's employment with Defendant Surface Logic.

13. Atall relevant times, Plaintiff was an at-will employee of Defendant BMS.

14, At all relevant times, Plaintiff was an at-will employee of Defendant Surface Logic.

15, On or about April 45, 2018, Plaintiff filed a charge of discrimination against Defendants
with the Equal Employment Opportunity Commission (hereinafter “EEOC”) alleging,
among other things, discrimination based on disability in violation of the Americans with
Disability Act (ADA).

16. On December 11, 2018, Plaintiff, through his counsel, received a Dismissal and Notice of
Rights to sue from the EEOC, informing Plaintiff that he was being issued a Notice of
Right to Sue,

17. Prior to December 11, 2018, neither Plaintiff nor his counsel had received a copy of the

Dismissal and Notice of Rights.

Case 1:19-cv-00098-TDS-JLWY Document 1-1 Filed 01/18/19 Pane 22 of 31
18, This action has been filed within ninety (90) days of Plaintiff's receipt of the above-
referenced notice. from the EEOC.

This matter arose in Durham County, North Carolina.

FACTUAL ALLEGATIONS

19. Plaintiff is a veteran of the United States Military.

20, Plaintiff served approximately fifteen (15) years active duty in the United States Military.

21. While in the United State Military, Plaintiff served three tours of active combat.

22. Plaintiff was honorably discharged from the military.

23. Plaintiff has been medically diagnosed by medical professionals at the Veterans
Administration with Post Traumatic Stress Disorder (PTSD) related to his military
combat service.

24. The Veterans Administration determined that Plaintiff has a fifty percent (50%) disability
as a result of service related PTSD condition,

25. Despite Plaintiff's disability, Plaintiff is both willing and able to work with reasonable
accommodations.

26, On or about April 26, 2016, Plaintiff was hired to work as a Canine Handler for
Defendant BMS.

27. Prior to accepting employment with Defendant BMS, Plaintiff informed defendants of his
disability.

28. On or about January 16, 2018, Plaintiff emailed Defendants’ management to make them

_ aware of an issue that he was having with another employee which Plaintiff found to be

very stressful. Moreover, Plaintiff expressed that he was trying to deal with the situation;

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 23 of 31
 

however, expressed that he felt that, due to his military service related medical
condition/disability, he was having difficulty resolving the issue in an appropriate manner
on his own,

29, Plaintiff wenton to ask Defendant employer's management to accommodations with
respect to his medical condition/disability.

30. Rather than making reasonable accommodations, the Employer’s Human Resources
Manager, Ms. Stephanie Pingel, terminated Plaintiff.

31.In the termination letter that Ms. Pingel sent Plaintiff, she indicated that Plaintiff was
terminated for communicating a threat via email regarding a fellow employee,

32, Plaintiff did not make a threat against.a fellow employee. Rather, Plaintiff simply asked
for accommodations related to his military service related medical condition/disability.

33. Defendants’ proffered reasons for Plaintiff's discharge are pre-textual.

34, Ms. Pingel has corresponded with Plaintiff using the following email address:
Stephaniepingel@sufacelogic.com

35. Defendant is a covered employer under the Family and Medical Leave Act.

36, Plaintiff was eligible for leave under FMLA,

37. Defendant knew or should have known Plaintiff's military service related PTSD medical
condition/disability was a qualifying medical condition under FMLA.

38, Defendant failed to advise Plaintiff of his rights under FMLA.

39. Had Defendant made Plaintiff aware of his rights under FMLA rather than simply
terminating Plaintiff, Plaintiff may have been able to seek and obtain services, perhaps
through the Veterans Administration, which would have allowed Plaintiff to better cope

with the stress that he was experiencing in the work environment.

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 24 of 31
40. Upon information and belief, Ms. Pingel is an employee of Defendant Surface Logic.

41, Upon information and belief, Ms. Pingel is also an employee of Defendant BMS,

42. At all relevant times, Ms. Pingel acted within the scope of her employment with
Defendant Surface Logic.

43. Atall relevant times, Ms. Pingel acted in furtherance of the interest of Defendant Surface
Logic.

44. At all relevant times, Ms. Pingel acted within the scope of her employment with
Defendant BMS

45, At all relevant times, Ms. Pingel acted in furtherance of the interest of Defendant BMS.

46, Defendant Surface Logic is liable for the acts and omissions of Ms. Pingel under the
doctrine of Respondent Superior.

47. Defendant BMS is liable for the acts and/or omissions of Ms. Pingel under the doctrine of
Respondent Superior.

48, The individual(s) who terminated Plaintiff was employed by Defendants.

49. The individual(s) who terminated Plaintiff was acting within the scope of their
employment with Defendants and in furtherance of Defendants’ interest.

50. Upon information and belief, Defendant BMS employs in excess of five hundred
-employees,

51, Upon information and belief, Defendant Surface Logic employs in excess of five hundred
employees.

52. Upon information and belief, Defendants employ at least 50 employees with a 75 mile

radius of the location where Plaintiff worked.

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 25 of 31

 
FIRST CLAIM FOR RELEIF: DEEFENDANT IS LIABLE FOR DISCRIMINATION
IN VIOLATION THE UNIFORMED SERVICES EMPLOYMENT AND
REEMPLOYMENT RIGHTS ACT, 38 U.S.C. § 4301 ET SEQ. (“USERRA”)

53. The. allegations contained in all of the foregoing paragraphs are re-alleged and are
incorporated herein by reference as if fully set forth.

54. USERRA prohibits discrimination against persons who have served in the uniformed
services.

55, Defendant denied Plaintiff retention in employment on the basis of a medical condition
incurred in the performance of Plaintiff's service in the United States Military. Moreover,
Plaintiff's military service related disability was a motivating factor in the employer's
action to terminate Plaintiff's employment.

56. Based on the foregoing, Defendant violated USERRA.

57. Defendants’ failure to comply with the provisions of USERRA was willful and wanton.

58. Asa direct and proximate cause of Defendant’s discrimination against Plaintiff with
respect to Plaintiff's military service related disability, Plaintiff has suffered damages in

the form of lost wages, lost benefits, and other damages to be proven at trial.

SECOND CLAIM FOR RELEIF: DEEFENDANTS IS LIABLE FOR VIOLATION OF
THE FAMILY AND MEDICAL LEAVE ACT

59. The allegations contained in all of the foregoing paragraphs are re-alleged and are
incorporated herein by reference as if fully set forth.
60. Defendants failed to provide Plaintiff with notice of his eligibility status and rights and

responsibilities under the FMLA as required under the law.

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 26 of 31

 

 

 

 
 

61.

62,
63.

65,

66.

67.

Defendants failed to provide Plaintiff with notice of his rights under FMLA was an
attempt by Defendants interfere with, restrain, and/or or deny Plaintiff’s his rights under
FMLA.

Based on the foregoing, Defendant violated FMLA..

With respect to Defendants’ violation of FMLA, Defendants did not act in good faith and
did not have reasonable grounds for believing that their act(s) or omission(s) were not
violations.

As a direct and proximate cause of Defendant’s employment discrimination against
Plaintiff with respect to FMLA, Plaintiff has suffered damages in the form of lost wages,

lost benefits, and other damages to be proven at trial.

THIRD CLAIM FOR RELEIF: DEEFENDANT IS LIABLE FOR WRONGFUL
DISCHARGE IN VIOLATION OF PUBLIC POLICY AS ARTICULATED IN
N.C.G.S. § 127B-10. et Seq.

The allegations contained in all of the foregoing paragraphs are re-alleged and are
incorporated herein by reference as if fully set forth.

It is the public policy of the State of North Carolina, as expressed in G.S, § 127B-10. et
Seq,, that “[MlJilitary personnel in North Carolina vitally affect the general economy of
this State and that it is in the public interest and public welfare to ensure that no
discrimination against military personnel is practiced by any business.

It is further the public policy of the State of North Carolina as articulated in GS. § 127B-
11 that, “No member of these military forces shall be prejudiced or injured by any

person, employer, officer or agent of any corporation, company or firm with respect to

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 27 of 31
 

their employment, position or status or denied or disqualified for employment by virtue
of their membership or service in the military forces of this State or of the United States.

68. In the present case, Defendants discriminated against Plaintiff by terminating his
employment due to having asked for reasonable accommodations with respect to his
military service related disability.

69. As a direct and proximate cause of Defendant’s employment discrimination against
Plaintiff with respect to his military service related disability, Plaintiff has suffered
damages in the form of lost wages, lost benefits, and other damages to be proven at trial.

FOURTH CLAIM FOR RELEIF: DEFENDANT IS LIABLE FOR WRONGFUL
DISCHARGE IN VIOLATION OF THE PUBLIC POLICY AS EXPRESED IN
THE EQUAL EMPLOYMENT PRACTICES ACT, N.C.GS. § 143-422.1. et Seq.

70. The allegations contained in all of the foregoing paragraphs are re-alleged and are
incorporated herein by reference as if fully set forth.

71. It is the public policy of the State of North Carolina, as expressed in N.C.G.S. § 143-
422.2(a), that, “It is the public policy of this State to protect and safeguard the right and
opportunity of all persons to seek, obtain and hold employment without discrimination or
abridgement on account of race, religion, color, national origin, age, sex or handicap by
employers which regularly employ 15 or more employees.”

72. tis further the public policy of the State of North Carolina, as expressed in N.C.G:S. §
143-422.2(b) that, “It is recognized that the practice of denying employment opportunity
and discriminating in the terms of employment foments domestic strife and unrest,
deprives the State of the fullest utilization of its capacities for advancement and
development, and substantially and adversely affects the interests of employees,

employers, and the public in general.”

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 28 of 31

 

 
73. Inthe present case, Defendants discriminated against Plaintiff with respect to his military
service related disability (i.e,, handicap)

74. Asa direct and proximate cause of Defendants’ discrimination of Plaintiff based on his
military related disability (ie., his “handicap”), Plaintiff has suffered damages, including,
but not limited to, lost salary, lost wages, lost benefits, emotional distress, and other
damages to be proven at trial.

FIFTH CLAIM FO RELEIF: DEFENDANT IS LIABLE FOR WRONGFUL
DISCHARGE IN VIOLATION OF PUBLIC POLICY AS EXPRESSED IN THE
PERSONS DISABILITIES PROTECTION ACT N.C.G.S. § 168A-2 et Seq.

75. The allegations contained in all of the foregoing paragraphs are re-alleged and are
incorporated herein by reference as if fully set forth.

76. tis the public policy of the State of North Carolina, as expressed in N.C.G.S. § 168A-2,
that “the practice of discrimination based upon a disabling condition is contrary to the
public interest and to the principles of freedom and equality of opportunity; the practice
of discrimination on the basis of a disabling condition threatens the rights and proper
privileges of the inhabitants of this State; and such discrimination results in a failure to
realize the productive capacity of individuals to their fullest extent.”

77, Inthe present case, Defendants, through their agent(s), including but not limited to Ms.
Pingel, discriminated against Plaintiff with respect to his disability and his request for
accommodations related to said disability.

78. Asa direct and proximate cause of Defendants discrimination of Plaintiff based on his
disability, Plaintiff has suffered damages, including, but not limited to, lost salary, lost

wages, lost benefits, emotional distress, and other damages to be proven at trial.

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 29 of 31

 
SIXTH CLAIM FOR RELIEF: DEFENDANTS ARE LIABLE
FOR PUNITIVE DAMAGES UNDER N.C.G.S, § 1D-1

79. The allegations contained in all of the foregoing paragraphs are re-alleged and are
incorporated herein by reference as if fully set forth.

80. With respect to all acts and/or omissions complained of, Defendants acted willfully and
wantonly.

81. Upon information and belief, with respect to all acts and/or omissions complained of the
officers, board of directors, and/or managers of defendants participated in or condoned

the conduct constituting the aggravating factor giving rise to punitive damages.

0

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 320 of 31

 
PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

35,

56.
57.

28,
59.
60.
61.

This the 17" day of December, 2018.

That Plaintiff from defendants compensatory, liquidated, treble, and punitive damages in.
excess of $25,000.00

That defendant be held jointly and severally liable.

That the costs of this action, including pre-judgment interest and post-judgment be taxed
against defendants.

Litigation expenses;

Attorney fees;

That all issues of fact be tried by a jury; and

Such other and further relief as the Court shall deem just and proper.

   

 

randon S. Atwater “7”

Counsel for Plaintiff
North Carolina Bar No. 41786
Atwater Law PLLC
400 West Main Street
Suite 612
b.atwater@atwaterlaw.com
Durham, NC 2770]
Tel: (919) 530-1090

° Direct: (919) 251-6126
Fax: (919) 530-1091

i

Case 1:19-cv-00098-TDS-JLVW/ Document 1-1 Filed 01/18/19 Pane 31 of 31

 
